Title: To Benjamin Franklin from Montaudoüin, 21 January 1777
From: Montaudoüin de La Touche, Jean-Gabriel
To: Franklin, Benjamin


Monsieur
Nantes 21 Jer 77
Cette lettre vous sera remise par Mr. de L’Etombe Conseiller au Conseil Superieur du Port au Prince isle St. Domingue. Ce Magistrat recomandable par son honnetete, ses moeurs, et ses lumieres a un grand desir de vous connoître. C’est un desir asses naturel, on aime a rendre hommage a la vertu, et a la science. Il m’a prié, Monsieur, de vous le recommander, et je le fais avec d’autant plus de plaisir qu’il est très bon a connoître. Je suis avec Respect Monsieur vôtre très humble obeissant serviteur
Montaudoüin
 
Addressed: A Monsieur / Monsieur le Docteur / Benjamin Franklin / deputé des états unis / hotel d’hambourg / ruë Jacob / à Paris
Notation: Montaudoin, Nantes, 21 jan. 77
